

115 HR 6048 IH: Counting Our Unexpected Natural Tragedies’ Victims Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6048IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require a study and report on matters concerning best practices in mortality counts as a result
			 of a major disaster.
	
 1.Short titleThis Act may be cited as the Counting Our Unexpected Natural Tragedies’ Victims Act of 2018 or the COUNT Victims Act. 2.Study and report (a)In generalNot later than September 30, 2018, the Administrator of Federal Emergency Management Agency shall enter into a contract with the National Academy of Medicine to conduct a study and prepare a report as described in subsection (b).
			(b)Study and report
				(1)Study
 (A)In generalThe study described in this subsection shall be a study of matters concerning best practices in mortality counts as a result of a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
 (B)ContentsThe study described in this subsection shall address approaches to quantifying mortality and significant morbidity among populations affected by major disasters, to include best practices and policy rec­om­men­da­tions for—
 (i)equitable and timely attribution, in order to, among other things, facilitate access to available benefits;
 (ii)timely prospective tracking of population levels of mortality and significant morbidity, and their causes, in order to continuously inform response efforts; and
 (iii)retrospective study of disaster-related mortality and significant morbidity to inform after-action analysis and improve subsequent preparedness efforts.
 (2)ReportNot later than 2 years after the date on which the contract described in subsection (a) is entered into, the National Academy of Medicine shall complete and transmit to the Administrator of Federal Emergency Management Agency a report on the study described in paragraph (1).
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for fiscal years 2018 through 2020.
			